DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claims recite steps instead of elements.  Please re-write the claims to contain positively recited claim elements. 
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims recite elements instead of method steps. Please re-write the claims to contain method steps.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 5 recite the template of claim 1, but fail to include all of the limitations of the claim upon which is depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Please note that this may be corrected by changing “The template of claim 1” to – The mapped CT workspace of claim 1--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/152742 (Lam), as best understood.
Regarding claim 1: 
Lam disclose a mapped Dental Cone Beam Computer Tomography (CBCT) workspace for the planning of placement of dental implants in the oral cavity (abstract), comprising
a. establishing a radiographic CBCT workspace radiographic template coordinate system in the oral cavity of a patient by
i. placing a radiographic template (oral appliance/stent 12, Figs 1, 2B, 6) having at least three radiographic markers (16 & 10 in Fig 4A) of predetermined shape, size, and positions in the oral cavity (Fig 2 shows teeth 14 wearing the appliance 12), wherein the predetermined position is relative to at least one natural or artificial anatomical feature in the oral cavity ([0057]-[0059]);
ii. taking a single CT scan of the oral cavity of the patient with the radiographic markers in the predetermined position (Fig 5A) and accompany description including para [0060];
iii. establishing a radiographic CBCT coordinate system by identifying the radiographic markers with the CT scan data and determining the position of the markers ( Figs 4B-4C, 5A-C; [0060]);
b. establishing a radiographic template coordinate system from the predetermined location and geometry of the radiographic markers on the radiographic template, and importing the radiographic template coordinate system into Implant Planning Software ([0013]-[0015], [0058]);
c. mapping the radiographic template coordinate system to the radiographic CBCT coordinate system or vice-versa with a mathematical transformation—see paras [0029]-[0051], [0055]. In particular, CBCT is clearly identified in para [0050].
Regarding claim 2: 
 Lam disclose the mapped CT workspace of claim 1 wherein the radiographic markers are selected from spheres or another 3D geometric shape, whereby each geometric shape is a discrete radiographic marker (Figs 4A-C and paras [0029], [0055], [0058]-[0059]).
Regarding claim 3: 
Lam disclose the mapped CT workspace of claim 1 the radiographic markers are selected from spheres or another 3D geometric shape, whereby the geometric data of the radiographic markers are combined to form a workspace (Figs 4C-5C and paras [0059]-[0060]).
Regarding claim 4: 
Lam disclose the mapped CT workspace of claim 1 wherein the template is a prosthetic appliance placed in the mouth of the patient with three or more radiographic markers at known positions, and the CT scan is taken while the patient is wearing the template (Figs 1-2 & 6 and accompany description including para [0058] where it identifies in Figs 1-2 the appliance 12 with three markers are worn on teeth 14).
Regarding claim 5: 
Lam disclose the mapped CT workspace of claim 1 wherein the template is a jig with three or more radiographic markers with known geometric data, wherein the jig is placed in the mouth of the patient in a location that can be fixed with respect to the anatomy of the mouth (Figs 1-2 & 6 and accompany description).
Regarding claim 6: 
Lam disclose a method of establishing a final tooth position of a dental prosthetic design overlaid with the CBCT scan using the mapped CBCT workspace of claim 1 (as discussed above, see Figs 1-6 and accompany description).
Regarding claim 7: 
Lam disclose a method of establishing a mapped CBCT workspace of claim 1 by best-fit alignment of marker segmentation of the CT scan and 3D geometry of the radiographic markers (as discussed above, see Figs 1-2, 4A-5C and accompany description).
Regarding claim 8: 
Lam disclose a method of establishing a mapped CBCT workspace of claim 1 by triangulation between marker segmentation of the CT scan and 3D geometry of the radiographic markers (see Figs 4C and 5B-C).
Regarding claim 9: 
Lam disclose a method of planning dental implant locations and trajectories in the intraoral cavity of patient in need of dental implants, comprising establishing a final tooth position of a dental prosthetic design overlaid with a CT scan using the mapped CBCT workspace of claim 1, and selecting appropriate screw locations and trajectories within Implant Planning Software, wherein the screw trajectories intersect with the final tooth positions in a dentally acceptable location (as discussed above, see Figs 1-6 and accompany description).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884